Citation Nr: 0423494	
Decision Date: 08/25/04    Archive Date: 09/01/04	

DOCKET NO.  01-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  (The 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Muskogee, Oklahoma.)  The veteran, 
who had active service from January 1970 to February 1970, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In June 2003 the case was 
returned to the RO for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.  

The Board notes that in a statement from the veteran dated in 
January 2002 he appears to raise a claim for service 
connection for PTSD based on a sexual assault.  However, this 
matter has not been prepared for appellate review, and the 
Board notes that the evidence necessary to establish a claim 
for service connection for PTSD based on a sexual assault 
differs significantly from the evidence necessary to 
establish service connection for other types of acquired 
psychiatric disorders.  As such, the Board will not address 
the veteran's claim for service connection for PTSD in this 
decision, but rather will refer the claim for service 
connection for PTSD to the RO for appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have an acquired psychiatric 
disorder that is causally or etiologically related to 
service.  



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 2000 rating 
decision as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran in November 1999, provided in connection with a 
previous claim for service connection for a mental disorder 
that was denied as not well grounded, informed the veteran of 
the evidence necessary to establish service connection.  More 
recently, a letter to the veteran dated in December 2003 
informed the veteran of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  After providing the 
veteran notice, the RO reviewed the veteran's claim in May 
2004.  Thus, the veteran has been provided a VCAA 
content-complying notice and subsequent VA process.  
Therefore, the Board finds that the notification requirements 
of the VCAA have been satisfied.  Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private and VA medical records identified 
by the veteran.  While the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a psychiatric disorder, the Board finds that 
such an examination is not necessary in this case.  In this 
regard, while the record contains evidence that the veteran 
has been diagnosed with a psychiatric disorder following 
service, there is an absence of any evidence which shows that 
a psychiatric disorder was manifested during service or that 
any currently diagnosed psychiatric disorder may be related 
to service.  As such, there is no indication from the record 
that the claimed disability may be associated with an event, 
injury or disease during service, and therefore the need for 
a VA examination is not indicated.  In other words, the Board 
finds that there is sufficient medical evidence to make a 
decision in this claim.  38 C.F.R. § 3.159(c)(4).  
Furthermore, the veteran and his representative have not 
suggested that a VA examination is necessary to decide the 
claim, nor have they made the Board aware of any additional 
evidence that needs to be obtained in order to decide the 
veteran's claim.  Accordingly, the Board finds that the VA 
has done everything necessary to assist the veteran and that 
no further action is necessary to satisfy the requirements of 
the VCAA.  Consequently, the case is now ready for appellate 
review.  

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of an acquired psychiatric 
disorder.  Service medical records reflect that the veteran 
was administratively discharged from service for 
unsuitability by reason of illiteracy.  

Private medical records dated between February 1998 and 
January 2000 include a psychosocial evaluation performed in 
October 1998.  That evaluation concluded with a diagnostic 
impression of recurrent major depression.  These records make 
no reference to the veteran's active service.  

VA outpatient treatment records dated between January 1999 
and April 2002 reflect treatment for psychiatric 
symptomatology.  A record dated in February 1999 shows a 
diagnosis of recurrent major depressive disorder with a 
likely underlying organic cognitive deficit.  A record dated 
in October 2001 shows the veteran reported experiencing 
intrusive memories of being gang-raped by four men while he 
was in the service in the seventies.  The veteran stated that 
it upset him and that he had been hitting and kicking things 
around the house and needed to talk to somebody about it.  
The assessment at that time was questionable post-traumatic 
stress disorder.  A record dated in March 2002 showed 
diagnoses of post-traumatic stress disorder, organic brain 
syndrome, a depressive disorder and insomnia.  

Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For showing 
of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App.  498 
(1995).  

The Board's review of the evidence discloses that a 
psychiatric disorder was not manifested during service and 
that there is no medical evidence, which offers an opinion 
that a psychiatric disorder, specifically a depressive 
disorder or major depressive disorder, was related to 
service.  As indicated above, the Board expresses no opinion 
regarding the veteran's claim for service connection for 
post-traumatic stress disorder, pending adjudication of this 
claim by the RO.  

In order to warrant service connection for an acquired 
psychiatric disorder, other than PTSD, the evidence must 
include medical evidence of a relationship of the psychiatric 
disorder to service.  The veteran was advised of the need to 
submit evidence of such a relationship by way of the December 
2003 letters and the enclosures accompanying that letter, but 
no medical evidence demonstrating a nexus or relationship 
between a psychiatric disorder and service was submitted.  
Since there's absolutely no evidence that suggests that a 
psychiatric disorder, excluding PTSD, is related to service, 
the Board concludes that service connection for an acquired 
psychiatric disorder, other than PTSD, is not established. 


ORDER

Service connection for an acquired psychiatric disorder, 
excluding PTSD, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



